DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 7-11 in the reply filed on 07/29/2021 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2021.
Claims 7-11 are being examined on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yukun (CN105748666A), Zhang (~ from IDS, Isolation and identification of antioxidant compounds in Vaccinium bracteatum Thunb. by UHPLC-Q-TOF LC/MS and their kidney damage protection, Journal of Functional Food, Sep. 8, 2014) and Liu (~ from IDS, Orientin improves depression-like behavior and BDNF in chronic stressed mice, Molecular Nutrition and Food Research, 05 March, 2015).
Yukun’s general disclosure is to a pharmaceutical composition for preventing and treating depression (see abstract).
Yukun teaches a pharmaceutical composition comprising 13-18 parts Vaccinium bracteatum (see abstract) and teaches that the composition “effectively solves depression” (see #2, page 4), which would show a therapeutically effective amount.
Yukun teaches wherein the medicinal material of the composition is extracted with ethanol and purified water (see top of page 2).
Yukun teaches the composition being formulated in the form of a tablet, granule, oral liquid and caspsule (see #5 bottom of page 1).
Yukun teaches the dosage at 400 mg/kg by oral gavage every day (see #4 experimental technique, page 5).
Yukun does not specifically teach that the Vaccinium bracteatum parts be the leaf extract or the composition treating stress-related anxiety however a person taking the composition for the treatment of depression would still get the benefit of preventing stress-related anxiety and often times the two diseases are not mutually exclusive. The composition can be taken by anyone wanting to prevent the diseases of the instant invention. 
Zhang teaches that orientin is a main antioxidant component of a Vaccinium bracteatum Thunb. leaf extract (see abstract). 
Liu teaches that orientin has an effect which is the same as an antidepressant in a depression animal model induced by chronic stress (see abstract). 
Vaccinium bracteatum leaf as taught by Zhang because the leaves contain phenolic compounds which are a natural source of antioxidants such as orientin. Orientin is also a compound extracted from the Vaccinium bracteatum leaf and is known for treating depression and stress related anxiety as taught by Liu. Also the extraction techniques are already known to those skilled in the art. 
There would be a reasonable expectation of success in arriving at the instant invention because the method steps have already been described in the art for treating depression and stress, and it is well known in the art to extract from the leaves of the Vaccinium bracteatum plant for obtaining phenolic compounds.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655